Citation Nr: 0838992	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  07-32 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
August 1954.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont.  

In April 2008, the veteran appeared before the undersigned 
Veterans Law Judge and gave testimony in support of his 
claim.  In May 2008, the Board remanded this claim to the RO 
for additional development.  The case has been returned to 
the Board and is ready for further review.  


FINDING OF FACT

The veteran's current hearing impairment for his service-
connected bilateral hearing loss has not been documented on 
audiometric evaluation to be at levels supporting a 
compensable rating at any time during the appeal period.  


CONCLUSION OF LAW

The criteria for a compensable disability rating for the 
veteran's service-connected bilateral hearing loss have not 
been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R.  
§§ 3.102, 3.321, 4.1, 4.2, 4.22, 4.85 and Diagnostic Code 
6100 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3, 3.326(a) (2008)  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, the RO associated the veteran's VA 
treatment records, and he was afforded VA examinations.  The 
veteran has had a hearing before the Board in regard to this 
claim.  The Board finds that no additional assistance is 
required to fulfill VA's duty to assist. Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  He did respond to an August 4, 2008 
supplemental statement of the case (SSOC) that he had 
additional evidence to submit.  However, he has not submitted 
any additional evidence within the time frame (60 days from 
the date of the SSOC) required, and therefore, no further 
notice or assistance is required to fulfill VA's duty to 
assist in the development of the claim.   Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Higher Initial Evaluation

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38  
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the  
disability from the point of view of the veteran working or  
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt  
regarding the extent of the disability in the veteran's  
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v.  
Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In cases 
where the original rating assigned is appealed, as is the 
case here, consideration must be given to whether the veteran 
deserves a higher rating at any point during the pendency of 
the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Evaluations of defective hearing are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 Hertz.  38 C.F.R. § 4.85, DC 6100 (2008).  To evaluate 
the degree of disability from defective hearing, the rating 
schedule requires assignment of a Roman numeral designation, 
ranging from I to XI.  Id.  Pursuant to VA's rating schedule, 
the assignment of a disability rating for hearing impairment 
is derived by a purely mechanical application of the rating 
schedule to the numeric designations derived from the results 
of audiometric evaluations.  Lendenmann v. Principi, 3 Vet.  
App. 345, 349 (1992).  Other than exceptional cases, VA 
arrives at the proper designation of hearing loss in each ear 
by mechanical application of Table VI; Table VII is then 
applied to arrive at a rating based upon the respective Roman 
numeral designations for each ear.  Id. Hearing tests will be 
conducted without hearing aids, and the results of above-
described testing are charted on Table VI and Table VII.  See 
38 C.F.R. § 4.85.  

Exceptional patterns of hearing impairment are addressed in 
38 C.F.R. § 4.86. When the pure tone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIA, whichever results in the higher 
numeral.  Each ear will be evaluated separately. 38 C.F.R. § 
4.86(a).

When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, 
whichever results in the higher numeral. That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately. 38 C.F.R. § 4.86 (b).

On the authorized audiological evaluation in September 2005, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
50
65
70
LEFT
20
15
50
50
45







The average puretone threshold was 50 dB in the right ear and 
40 dB in the left ear. Speech audiometry revealed speech 
recognition ability of 84 percent in the right ear and of 92 
percent in the left ear.  This translates into Level II 
hearing in the right ear and Level I hearing in the left ear.  

On his annual hearing assessment at VA in October 2007, the 
authorized audiological evaluation in pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
45
60
60
LEFT
20
20
50
50
50

The average puretone threshold was 46.25 dB in the right ear 
and 42.5 dB in the left ear. Speech audiometry revealed 
speech recognition ability of 80 percent in the right ear and 
of 88 percent in the left ear.  This translates into Level 
III hearing in the right ear and Level II hearing in the left 
ear. 

On the authorized audiological evaluation in July 2008, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
50
60
60
LEFT
20
20
50
50
50







The average puretone threshold was 47.5 dB in the right ear 
and 42.5 dB in the left ear.  Speech audiometry revealed 
speech recognition ability of 80 percent in the right ear and 
of 88 percent in the left ear.  This translates into Level 
III hearing in the right ear and Level II hearing in the left 
ear.  

These results merit a 0 percent rating using Table VI for the 
entire appeal period.  Table VIA  is not available to the 
veteran for either ear because 1) pure tone threshold is not 
30 decibels or less at 1000 Hertz  and 70 decibels or more at 
2000 Hertz, and 2) his pure tone  threshold is not 55 
decibels or more at each of 1000, 2000,  3000, and 4000 
Hertz.   

The veteran asserts that since his hearing is worse, his 
rating should be increased.  But while some data from the 
recent tests show that the levels have increased from the 
test in September 2005, when the audiometry test results are 
applied to the regulation that governs the disability 
ratings, the schedular criteria for a compensable rating have 
not been met at any time during the appeal period.  The Board 
has reviewed the VA outpatient treatment records dated from 
2004 to 2008, as well as the above noted audiometric reports, 
and none show that his hearing merits more than a 
noncompensable evaluation.  And although the medical records 
reflect that the veteran uses hearing aids, hearing tests for 
compensation purposes are conducted without hearing aids, and 
the results of above-described testing are charted on Table 
VI and Table VII.  Further, as a lay person, the veteran is 
not competent to present an opinion as to the medical 
severity of his hearing disability.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (a lay person is not competent to give 
evidence of matters that require medical knowledge).

Although the veteran contends that he is entitled to a 
compensable rating for his hearing loss, the disability 
rating schedule is applied mechanically based on the results 
of the audiometric testing.  Because the evidence fails to 
establish a rating in excess of 0 percent, the veteran's 
claim for an increased rating for bilateral hearing loss is 
denied.  

The doctrine of reasonable doubt does not change that result 
here.  When there is an approximate balance of positive and 
negative evidence about a claim, reasonable doubt should be 
resolved in the claimant's favor.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.  But reasonable doubt does not exist 
concerning the objective data of the hearing tests.  When 
that data is applied against the tables in the regulations, 
the resulting disability rating is incontrovertible.  No 
increase is warranted here.  

The rating schedule represent as far as is practicable, the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b) (2008).  To afford justice in exceptional 
situations, an extraschedular rating can be provided.  38 
C.F.R. § 3.321(b).

In a recent case, the United States Court of Appeals for 
Veterans Claims (Court) clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms." 
 Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

The veteran's hearing loss disability causes impairment of 
hearing acuity.  Such impairment is contemplated by the 
rating criteria.  The rating criteria reasonably describe the 
veteran's disability.  Referral for consideration of an 
extraschedular rating is, therefore, not warranted.  


ORDER

An initial compensable evaluation for bilateral hearing loss 
is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


